El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Juan Manzanares y otros incoaron procedimiento contra la Porto Rico Racing Corporation. En representación de cada uno de los demandantes se alegó qne éste tenía derecho a parte del pool como resultado de las carreras celebradas en el hipódromo perteneciente a la demandada. Según hemos explicado en varios otros casos, dicho pool es adjudicado a la persona o personas qne de siete carreras logran escoger y escribir en una boleta qne se devuelve a la administración, el *130mayor número de caballos ganadores. Los demandantes ale-garon que en la segunda, tercera, cuarta, quinta, sexta y sép-tima carreras ellos habían acertado los caballos ganadores y que la primera carrera fué anulada por el jurado del hipó-dromo, única entidad que tenía derecho a determinar el or-den en que los caballos llegaron a la meta; que dicho jurado nunca determinó qué caballo había en realidad ganado la pri-mera; que con motivo de tal anulación cada uno de los de-mandantes tenía derecho a una o más partes del pool. Debe explicarse que cuando se anula una carrera y el dueño del cuadro acierta los otros seis ganadores, éste recibe una parte del pool por cada caballo que figuraba en la carrera anu-lada.
La demandada en su contestación aceptó un gran número de las alegaciones de la demanda. Negó ciertas materias y en la cláusula octava alegó que Leopoldo García, sosteniendo haber adivinado correctamente los siete ganadores, apeló de la decisión del jurado para ante la Comisión Hípica Insular, que anuló la decisión del jurado; que en un caso iniciado ante la Corte de Distrito de San Juan por dicho Leopoldo Gar-cía contra la aquí demandada, se dictó sentencia en favor de Leopoldo García por haber acertado las siete carreras, y la demandada había depositado en corte el total del pool. Se desprende que el mismo fué entregado a Leopoldo García.
El caso fué llamado para juicio. Las partes interrumpie-ron los procedimientos con el objeto de tener la oportunidad de celebrar consultas y luego archivaron en la corte una es-tipulación que lee como sigue:
“Comparecen las partes representadas por sus respectivos abo-gados y someten el caso a la corte bajo la siguiente estipulación:
“1. El hecbo primero de la demanda lo aceptan las partes con la aclaración de que actualmente el hipódromo Quintana no lo explota la Porto Rico Racing Corporation por haberlo arrendado, pero en aquella fecha era la corporación que explotaba el hipódromo.
“2. La alegación segunda, tercera y cuarta de la demanda fueron aceptadas por la parte demandada.
“3. En cuanto a la alegación quinta, de la cual se aceptan los dos *131primeros hechos y se niega el último, en cuanto a este último, se so-mete el reglamento de la Comisión Hípica y el expediente en el caso civil No. 3678, seguido por Leopoldo García v. The Porto Rico Racing Corporation, ante esta misma corte.
“4. La alegación sexta y séptima son admitidas por las partes.
“5. La alegación octava se somete con el reglamento y con el re-ferido caso de García v. The Porto Rico Racing Corporation, arriba mencionado.
“6. La alegación novena de la demanda es admitida.
“7. En cuanto a la alegación décima, se somete con el reglamento la aceptación (sic) que consta en dichos hechos (sic) y el referido expediente de García v. The Porto Rico Racing Corporation.
“8. Y la materia nueva que se alega en la contestación se somete con la prueba del demandado consistente en el citado expediente 3678, seguido por Leopoldo García v. The Porto Rico Racing Corporation ante esta misma corte. Y este expediente lo presenta el de-mandado con todos los documentos pertinentes a la acción.
“Y suplican a la corte se sirva impartir su aprobación a la pre-sente estipulación y de acuerdo con la misma y con los documentos en ella referidos, pronunciar la sentencia que corresponda.
“San Juan, P. R., a 28 de mayo de 1929.
“(Fdo.) Ismael Soldev'ila, Abogado de los demandantes.
“(Fdo.) Manuel A. Martínez Dávila, Abogado de la deman-dada.”
En el caso No. 3678 ante la Corte de Distrito de San Juan, en qne Leopoldo-Grarcía era el demandante y la Porto Rico Racing Corporation la demandada, la demanda decía qne los signientes caballos fneron los ganadores de las carreras ce-lebradas el 6 de marzo de 1927: primera carrera, Saturnina ; segunda carrera, Prances Johnson; tercera carrera, Pirata; cuarta carrera, Sherman; quinta carrera, Colombina; sexta carrera, Rin Tin Tin; séptima carrera, Mrs. Sipi.
Esa alegación figuraba en el cuarto párrafo de la demanda. Este párrafo cuatro fué admitido por la contestación a excep-ción de que la demandada alegaba que Saturnina había lle-gado primero pero que la carrera había sido anulada por el jurado. Como cuestión adicional de defensa la demandada alegaba que con posterioridad a la fecha de dichas carreras la Comisión Hípica Insular resolvió que el jurado del hipó-*132dromo Quintana no tenía autoridad para anular la primera carrera.
En el aludido caso de García la Corte de Distrito de San Juan resolvió o Ralló, según sea, que como la contestación de la demandada no negaba la alegación de que Saturnina Rabia llegado primero, sino que por el contrario lo admitía, con la limitación de que la demandada alegaba que dicRa carrera Rabia sido anulada por el jurado y además admitía o alegaba que la actuación del jurado fué anulada por la Comisión Hí-pica, García tenía derecho a recobrar. La sentencia de la corte de distrito concedió al demandante García el importe del pool, después de Racer las deducciones corrientes, o sea, $12,118.78, y decía, que debía Racerse tal pago si el deman-dante demostraba a la demandada Raber acertado las siete carreras, etc., y se desprendía que el demandante tenía un cuadro que correspondía a otro depositado en el hipódromo con los siguientes caballos ganadores: Saturnina, Frances Johnson, Pirata, Sherman, Colombina, Ein Tin Tin y Mrs. Sipi.
En el presente caso la Corte de Distrito de San Juan dijo que el caso le fué sometido solamente mediante la prueba que aparecía en los autos del pleito No. 3678, Leopoldo García v. Porto Eico Eacing Corporation, y las reglas de la Comisión Hípica Insular. La corte también resolvió lo que sigue:
“Habiéndose admitido como evidencia en este caso la demanda y la contestación en el caso de Leopoldo García, de acuerdo con la es-tipulación a virtud de la cual fué sometido el pleito, no cabe disputa con respecto a los hechos que resultan de las alegaciones de dicha demanda y contestación, que está bajo juramento.”
La corte aparentemente quiso decir que la contestación es-taba jurada. Continuó diciendo que como la Comisión Rabia anulado la decisión del jurado, se restableció el status quo, en otras palabras, que la primera carrera se efectuó y Satur-nina resultó ganadora. La corte también dijo que si como cuestión de hecho Saturnina fué la ganadora de la primera carrera, según fué acertado por Leopoldo García solamente, *133el hecho de que el jurado dejara de determinar el orden en que llegaron los caballos no impedía que él percibiera el im-porte total del pool.
Los apelantes presentaron tres señalamientos de error.
El primero fué que la Corte de Distrito de San Juan co-metió error al dar por probados hechos expuestos en la con-testación del presente pleito con alegaciones contenidas en la demanda y en la contestación de otro litigio en el cual no fueron partes los demandantes, aunque aquellas alegaciones estén formuladas bajo juramento.
El segundo señalamiento fué que la corte erró al resolver que cesó la responsabilidad de la demandada una vez que de-positó el importe del pool en el tribunal.
El tercero fué que la corte incurrió en error al absolver de la demanda a la apelada cuando debió haber fallado a favor de los demandantes y haber impuesto a la demandada el pago de las costas.
Convenimos con los apelantes en que la corte no te-nía derecho a descansar en la contestación en el presente liti-gio como prueba de las cuestiones sometidas por las partes. Que la corte en realidad descansara en ella, puede ponerse en tela de juicio. Empero la contestación quizá puede conside-rarse por la corte en conexión con la estipulación de las par-tes para arrojar luz sobre lo que ellas admitían como prueba en el caso que tenían ante sí.
De igual modo los apelantes sostienen propiamente (fuera de la estipulación) que el pleito de G-arcía no era en forma alguna obligatorio para los demandantes en el presente re-curso, y estamos de acuerdo con ¿líos en que la demandada en el caso de García no quedó exonerada de responsabilidad por haber depositado en corte el total del pool en dicho caso. En el caso de García la demandada no trató de que se hiciera comparecer en corte a los demandantes o a otras personas que alegaban tener derecho al pool. No hubo nada similar a un interpleader.
Expresándolo en distinta forma, los apelantes sostienen *134que la actuación del jurado anuló para siempre la primera carrera y que como nadie, a no ser el jurado, tenía derecho a hacer que se tuviera en cuenta dicha carrera, surgió una situación a virtud de la cual el pool debía distribuirse entre las personas que acertaran seis carreras, independientemente de la primera; que debía considerarse que la primera carrera dejó de existir para los fines de la distribución del pool.
Gran parte de la discusión es al efecto de que el caso anterior no era en forma alguna res adjudicata. La apelada no discute esta contención. Admite libremente que dicho pleito en sí mismo no era res adjiodicata, impedimento por senten-cia, o nada similar. La apelada sostiene que como el pleito anterior fue mediante estipulación admitido en evidencia, ésta constituía prueba de los hechos hallados en dicho pleito, o sea, según la apelada, que se celebró una primera carrera que fué ganada por Saturnina y que García tenía derecho al pool.
Podríamos decir que la contención principal de los ape-lantes es que sólo se demostró que únicamente seis caballos habían resultado ganadores en dicho día, o que sólo se deter-minó que seis caballos fueron ganadores y que por ende el acertar seis caballos daba derecho a los demandantes a par-ticipar en el pool en unión a otras personas que habían acer-tado un número similar de ganadores. Los demandantes tenían derecho solamente a recobrar si la anulación por el Jurado de la primera carrera hizo que tal carrera quedara enteramente fuera de concurso, y los demandantes aseguran que nunca se hizo nada para determinar legalmente el gana-dor de la primera carrera. Sostienen necesariamente que la primera carrera quedó para siempre eliminada.
El caso sería muchísimo más claro para su resolución si las partes no hubieran firmado la estipulación. Es algo difí-cil imaginarse qué hubiera ocurrido de no haberse presentado tal estipulación. Convenimos ciertamente que si en el pre-sente recurso la demandada hubiese ofrecido los autos del caso de García como prueba, los demandantes hubieran po-dido oponerse con éxito a la admisión de cualquier parte del *135.récord o al mismo en sn totalidad. Los apelantes estaban tan convencidos de la eliminación permanente de la primera carrera, qne asintieron a la- admisión de los autos en el caso de García. Tal vez la idea de los demandantes fné qne tales autos no tenían valor probatorio para ayudar en la contro-versia presentada por la demandada en este caso. El deter-minar cuál es el efecto de la estipulación presentada en este recurso y basta qué punto el récord del caso de García tiene valor probatorio, son las cuestiones principales a resolverse en la presente apelación.
 Parece éste el momento propicio para considerar una de las contenciones de los apelantes, v. gr., que no se des-prende suficientemente de los autos cómo la Comisión Hípica obtuvo dicha jurisdicción para revocar la decisión del jurado que anuló la primera carrera. Asumiendo, sin embargo, que el hecho incontrovertido es que la Comisión filípica anuló la actuación del jurado, la presunción sería que la comisión ac-tuó debidamente y que se tomaron las medidas intermedias que la facultaban para anular la decisión. Los apelantes sos-tienen insistentemente que no se demostró que García mismo apelara de la decisión del jurado anulando la primera carrera. Empero es un hecho indisputado en este caso que la Comi-sión Hípica en realidad anuló la actuación del jurado.
De igual modo non constat que la Comisión Hípica, que es la autoridad final en esta materia, pudiera hacer la anulación sua sponte o a virtud de informes llegados a ella. Es cierto que el reglamento da al comprador de un cuadro el derecho a apelar, mas tal derecho no excluye la posibilidad de que la comisión creyera que el jurado actuó sin jurisdicción y que sin haberse incoado recurso de apelación ésta anulara la de-cisión del jurado.
Uno de los hechos que la demandada pudo haber probado claramente en este caso fue que la Comisión Hípica realmente anuló la actuación del jurado. La estipulación hizo innece-sario para la demandada probar ese hecho. Esto es un in-dicio de cuál fué la intención de las partes al hacer la esti-*136pulación celebrada. En otras palabras, debe inferirse que la idea de ambas partes fué que los hechos que pudieran ser probados por los autos del caso de García debían ser consi-derados como prueba. Difícilmente podía ser la intención de de los demandantes, a virtud de la estipulación, impedir que la demandada presentara un caso como el que ella podía pre-sentar. Del más ligero examen de los autos del caso de Gar-cía se desprende que en el mismo se determinó que Satur-nina era la ganadora de la primera carrera, independiente-mente de la razón por la cual la corte llegó a esa conclusión.
 Ha surgido en nuestras mentes alguna duda res-pecto a cuál fué la naturaleza de las conclusiones y de la sen-tencia en el caso de García. Ciertamente no hubo ninguna alegación o acto en sentido adverso de parte de la demandada. Esta no hizo lo que los demandantes en este caso seguramente hubiesen hecho, controvertir la alegación de que Saturnina fué la ganadora de la primera carrera. La demandada en el caso de García específicamente admitió que Saturnina fué la ganadora.
No obstante, la sentencia en el caso de García fué una dic-tada sobre los méritos. El demandante en dicho caso pre-sentó una demanda. La demandada contestó admitiendo las alegaciones esenciales de la demanda y se dictó sentencia so-bre las alegaciones. Entre las partes en dicho caso hubo un juicio completo sobre los méritos. Debido al hecho de que a García se le entregó el importe del pool, la Porto Rico Racing Corporation quedó para siempre exonerada de pagarle cualquier cantidad de dinero por haber él acertado seis o siete caballos. En cuanto a él, la sentencia dictada en dicho caso era enteramente res adjudícala, y él estaba impedido de ha-cer reclamación ulterior alguna. Tal situación podría surgir solamente a virtud de una sentencia sobre los méritos.
Sentencias sobre los méritos del caso son dictadas en re-beldía, a virtud de excepción previa, mediante juicio ante ju-rado (en el continente) y en otras formas que es innecesario enumerar.' No hemos hallado una declaración específica en *137los libros al efecto de que una sentencia sobre las alegaciones sea una sentencia sobre los méritos, pero ello necesariamente se deduce.
La dictada en el caso de García no fue meramente una sentencia sobre las alegaciones. Fné una sentencia dictada a virtud de estipulación de que el caso fuese sometido por las alegaciones. La Porto Rico Racing Corporation, si la cues-tión llegase a ser importante, nunca podría negar que le ha-bía pagado a García el importe de la sentencia como gana-dor del pool.
El presente caso ilustra el punto que estamos tratando. La sentencia aquí fué dictada a virtud de estipulación. Los demandantes y apelantes sostienen insistentemente que la demandada está obligada por las admisiones contenidas en su contestación en este caso y principalmente que el jurado del hipódromo anuló la primera carrera. El caso de los de-mandantes depende en gran parte de esta admisión contenida en la contestación. Debido a la estipulación de las partes los demandantes no creyeron necesario probar que el jurado del hipódromo en realidad anuló la primera carrera. En lo que a este hecho se refería, el procedimiento que tenemos a la vista no es más contencioso que el del caso de García.
La apelada niega haber tenido intención alguna de ha-cer que el caso de García fuera res acljudicata. Sostiene que los autos de dicho caso constituían evidencia tendente a probar los hechos determinados en el mismo. La apelada cita los casos de Falero v. Falero, 15 D.P.R. 118; Nadal v. Miranda, 27 D.P.R. 323; Sucn. del Rosario v. Rosali, 27 D.P.R. 105; Rodríguez v. P. R. Ry. L. & P. Co., 19 D.P.R. 643; Pretince v. Miller, 82 Cal. 751; y MacElroy v. Williams, 14 Wash. 627, al efecto de que, de no ser objetado, cualquier hecho que tienda a probar algo puede ser ofrecido en eviden-cia, aunque sea inadmisible (incompetent) si se formula ob-jeción. En este instante no estamos considerando la fuerza y efecto plenos que deben darse a las conclusiones y senten-cia del caso de García, mas creemos que la apelada está en *138lo cierto al sostener que constituían prueba tendente a pro-bar que Saturnina fué la ganadora de la primera carrera. La opinión y sentencia de la corte y la contestación de la demandada admitiendo las alegaciones esenciales de la de-manda, son, todas y cada una de ellas, prueba de referen-cia que tiende a demostrar que Saturnina en verdad ganó la primera carrera. Esto por sí solo dispondría de la senten-cia de la corte inferior.
Por supuesto, no liemos perdido de vista que los apelan-tes sostienen que Saturnina nunca fué legalmente, así podría decirse, la ganadora de la primera carrera. Decimos legal-mente porque si los apelantes están en lo cierto, para los fines de ley no hubo ganador en la primera carrera.
Parece éste el momento oportuno para bacer constar que podría haber otras formas en que se puede determinar el ga-nador de una carrera además de la declaración específica del jurado del hipódromo. Todo el que haya presenciado el de-sarrollo de las carreras sabe que determinado caballo puede adelantarse a los demás y en tal caso nadie dudaría cuál es el ganador de la carrera. ¿Debe decirse que cuando ése es un hecho saliente no hay forma alguna en que posiblemente se puede determinar el ganador de una carrera a no ser a virtud de la declaración específica del jurado? ¿Qué la Co-misión Hípica nq tiene en reserva la facultad de determinar un hecho saliente por todos conocido ?
Tócanos ahora considerar cuál fué el efecto probato-rio del récord o expediente del caso de García. Uno de los hechos sobre los que no ha habido disputa en este caso es que los autos en el de García fueron admitidos como prueba. Supongamos que en el juicio la demandada hubiera ofrecido en evidencia los procedimientos en el caso de García y los demandantes no se hubiesen opuesto. ¿Cuál habría sido en-tonces el efecto de la admisión de ese expediente en evidencia? ¿Qué valor probatorio podría atribuírsele en lo referente a un extraño al pleito anterior ? En cuanto a las cuestiones de evidencia a que nos hemos referido, tenemos muy poca duda *139de que en el presente caso constituiría prueba de referencia de los hechos establecidos en el otro pleito. Tal vez los de-mandantes descansaron en el hecho de que ante un juez o- tribunal tal prueba de referencia sólo sería ligeramente consi-derada; es decir, que no se le concedería gran peso. Pode-mos también imaginarnos que los demandantes presentaran objeción al récord por ser meramente prueba de referencia, y la corte sostuviera la objeción pero lo admitiese por otros fundamentos o porque no se le formuló ninguna otra obje-ción. Entonces surgiría la cuestión en torno a cuál sería el valor probatorio de la sentencia, independientemente de la mera cuestión de prueba de referencia. Por supuesto, esta situación, si no una más fuerte, surge con motivo de la esti-pulación en este caso.
Hemos hecho un estudio considerable de las autorida-des respecto a la fuerza y efecto de una sentencia anterior ofrecida como res adjudieata en otro caso. Hemos hecho esto, no porque pueda posiblemente aplicarse la alegación de res adjudieata, sino para tratar de» determinar cuáles eran los hechos que podían considerarse probados .o que la sen-tencia anterior tendía a probar. Hemos de confesar qué las decisiones publicadas han arrojado muy poca luz en esta pes-quisa, hasta donde hemos podido averiguar. Es cierto que ordinariamente una sentencia es la determinación de los de-rechos entre las partes más bien que la determinación de cual-quier hecho en particular o de un conjunto de hechos. Sin embargo, hechos o un conjunto de hechos deben y pueden ser determinados por una sentencia.
• Cuando un demandado presenta la alegación de res adju-dieata y el demandante niega que hubiera sentencia alguna fijando los derechos entre las partes, entonces, desde luego, se le hace necesario al demandado demostrar que los hechos del caso anterior eran los mismos o por lo menos que coinci-dían con los que se tratan de probar en el segundo juicio; que las cuestiones en litigio eran las mismas, o que ciertos extremos estaban necesariamente envueltos. Se sigue, pues, *140que el demandado en el segundo oaso puede ofrecer los autos del primero para demostrar que los hechos de cada pleito eran los mismos o tan similares que hacían imposible el resarci-miento del actor. Por tanto, a lo menos bajo una alegación de res adjudicaba los procedimientos en el caso anterior tie-nen un valor probatorio terminante. ¿Quiere esto decir que sólo tienen valor probatorio a los fines de la alegación de res adjudicaba o que lo tienen como una cuestión in pais; en otras palabras, para probar que algo en particular ocurrió? La verdadera objeción a los autos del caso anterior es probable-mente, si no de seguro, que el récord del primer pleito era, en lo tocante a un extraño que no tenía relación alguna con el (jaso anterior ni nexo jurídico con cualquiera de las partes, irrelevante a las cuestiones del segundo pleito. Original-mente, la primera acción era enteramente res inter alios acta en lo que atañía a los demandantes en este caso. Cuando la cuestión a ventilar es si el que acertó seis carreras tenía de-recho al pool, una sentencia concediendo éste al que acertó siete carreras no puede ser completamente irrelevante como un hecho general. Puede ser irrelevante en cuanto a deter-minada persona, pero es prueba tendente a demostrar que el pool fue adjudicado al ganador de siete carreras. El Sr. Wigmore dice, al hablar de los autos de un caso anterior en-tre las mismas partes, o algo por el estilo:
. . Es más bien la extensión de la ayuda, ejecutiva, de la corte, soire ciertos términos, a un reclamante o a un demandado, sin inves-tigar los méritos de los hechos.” 2 Wigmore on Evidence, 2a. ed., pág. 1019.
No puede uno examinar la jurisprudencia en torno al efecto de un expediente anterior sin considerar que tal ex-pediente constituye evidencia para los fines de la alegación de res adjudícala. Puede que de por sí no pruebe ciertos he-chos determinados por la sentencia anterior. Quizá la mejor manera de expresar esto es, no obstante la crítica del Sr. Wigmore, que la sentencia es evidencia de los derechos de-*141terminados por la decision de la cuestión o cuestiones en con-troversia en el pleito anterior.
Conviniendo, como lo Racemos, en que no se trata de un caso de una alegación de res adjudicata, tenemos que averi-guar el efecto de la sentencia anterior, independientemente de las regias sentadas en tales casos. Cabe decir que, ya que no es éste un caso de res adjudicata, las sugestiones u obser-vaciones del Sr. 'W’igmore no son aplicables.
De paso podríamos decir que aun bajo los principios de res adjudícala el derecho determinado en el caso anterior fué que a G-arcía le correspondía el pool por haber acertado los ga-nadores de las siete carreras.
Hay varios caminos para determinar el efecto de la es-tipulación presentada en este caso. En lo que a los deman-dantes concernía, la estipulación puede considerarse como sus admisiones o declaraciones. Ya hemos llamado la atención hacia el hecho de que es en parte debido a la estipulación que se ha demostrado que los apelantes acertaron seis carreras; que el jurado del hipódromo anuló la primera, y que la Co-misión Hípica declaró sin jurisdicción al jurado. Todos es-tos hechos son necesariamente admitidos por los apelantes. Admisiones o declaraciones solemnes tienen el mismo efecto que evidencia. La estipulación admitió más específicamente que los autos del caso anterior constituían prueba. Si estas premisas son correctas, se colige que tal expediente era por lo menos alguna evidencia del hecho de que hubo ganadores en las siete carreras y que Saturnina ganó la primera. Ne-cesariamente, según hemos indicado, los autos del caso de G-arcía no eran obligatorios para los apelantes en este caso y ellos pudieron haber demostrado que los hechos eran distin-tos. No trataron de hacerlo, sino que aparentemente se man-tuvieron en la idea de que la primera carrera fué anulada para siempre. Con estas admisiones o declaraciones ante sí, la Corte de Distrito de San Juan tenía derecho a creer que hubo siete carreras y que Saturnina ganó la primera.
Hasta ahora hemos estado considerando la estipulación *142como algo incidental, pero es el elemento principal del caso. A fin de evitar nn juicio, las partes se pusieron a la voz y estipularon sobre lo que sería considerado como evidencia en el caso. El efecto de tal estipulación era obviar la necesidad de un juicio, o,' como se dice en algunos casos, prescindir de un jurado.
Así, pues, la estipulación en.el presente caso puso clara-mente en evidencia los autos del anterior por el valor que pudieran tener. En esos autos había evidencia tendente a demostrar que Saturnina había ganado la primera carrera. En otras palabras, fué la intención de las partes según la estipulación que los hechos probados en el caso de García, aunque posiblemente no fuesen concluyentes, tuvieran un valor probatorio en el presente litigio.
Resumiendo. De por sí, el espediente del caso anterior no era res adjudicóla según ha de interpretarse esa frase. Los principios de audi alteram partem impiden esto funda-mentalmente. Debe oírse a la otra parte. Igualmente, así como debe oírse a la otra parte, la estipulación dió a la de-mandada ciertas ventajas o derechos por vía de prueba. De lo contrario, el efecto de la estipulación sería privar a la de-mandada de su día en corte.
Aun si la evidencia de haber ganado Saturnina o cual-quier otro caballo la .primera carrera debiera ser excluida de nuestra consideración, sin embargo, nos sentiríamos obliga-dos a resolver que los demandantes dejaron de establecer su acción. Según hemos visto, admitieron palmariamente que hubo siete carreras, que el jurado anuló o trató de anular la primera, y que la Comisión Hípica declaró que el jurado no tenía jurisdicción para anularla. Luego quedaría en pie el hecho de que era deber de los demandantes probar que tenían derecho al producto neto del pool. No podían hacer esto sin demostrar que la primera carrera no podía contarse en forma alguna. Resolvemos que esta posibilidad no fué eliminada por la supuesta anulación de la primera carrera por el ju-rado.
*143Los apelantes mantienen qne sólo era el jurado quien te-nía la facultad de determinar el ganador en la primera ca-rrera. Admitiendo todo eso, no queda excluida la posibili-dad de que aun así podía hacerse la determinación del ga-nador de la primera carrera. Por haber dejado de probar que el ganador de la primera no pudo ser determinado legal-mente, los demandantes están en la situación de no haber aducido una cansa de acción completa.

Debe confirmarse la sentencia apelada.

El Juez Presidente Señor Del Toro está conforme con la sentencia.
El Juez Asociado Señor Hutchison disintió.*